Title: Thomas Jefferson to Harmer Gilmer, 16 February 1812
From: Jefferson, Thomas
To: Gilmer, Harmer


          
                  Dear Sir
                  
                     Monticello
                     Feb. 16. 12.
          I have been for some time desirous of getting a few particular plants from mr McMahon, the gardener, of Philadelphia, which can only be removed at this season, & by the stage, as no other conveyance is quick enough. but without the care & patronage of some passenger they would never get to me.
			 understanding that you will be returning to our neighborhood immediately, & by the stage, I cannot deny myself the appeal to your goodness to recieve them from mr McMahon & take charge of them in the stage. they are but few, & small, & will be packed in moss in a small close box, so as to give no other trouble but to see them removed with your
			 baggage from stage to stage. as they may add to the charge of your own baggage, the cost shall be  reimbursed on your arrival here. if you are so good as to take this charge for
			 me, it
			 would be necessary for you to call on mr McMahon and inform him of the day of your departure, that he may know when to take the plants out of the ground, as it would increase their  risk to take them sooner than necessary. I hope the
			 rarity of such an opportunity will excuse me for imposing this trouble on you. Accept the assurance of my esteem & respect
          
            Th:
            Jefferson
        